NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THERESA BROOKE, a married woman                 No. 19-55699
dealing with her sole and separate claim,
                                                D.C. No. 8:19-cv-00635-AG-ADS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SUNSTONE VON KARMAN, LLC, DBA
Renaissance Newport Beach Hotel, a
Delaware limited liability company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Theresa Brooke appeals from the district court’s order dismissing her action

alleging violations of the Americans with Disabilities Act and California’s Unruh

Civil Rights Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Nascimento v. Dummer, 508 F.3d 905, 909 (9th Cir. 2007)

(dismissal for failure to appear at a pretrial conference); Pagtalunan v. Galaza, 291

F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to comply with a court order).

We vacate and remand.

      The district court dismissed Brooke’s action following a hearing on an order

to show cause issued after Brooke failed to appear at a scheduling conference. The

district court, however, failed to explain why less drastic sanctions were

inadequate. See Malone v. United States Postal Serv., 833 F.2d 128, 131-32 (9th

Cir. 1987) (“The district court abuses its discretion if it imposes a sanction of

dismissal without first considering the impact of the sanction and the adequacy of

less drastic sanctions.” (citation and internal quotation marks omitted)); see also

Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“[D]ismissal is a harsh

penalty and, therefore, it should only be imposed in extreme circumstances.”).

Accordingly, we vacate and remand for further proceedings.

      VACATED and REMANDED.




                                           2                                    19-55699